*182ORDER
PER CURIAM.
Bud’s Place, Inc. (hereinafter, “Bud’s Place”) appeals the trial court’s judgment denying its motion for judgment notwithstanding the verdict as filed against Tracy and Teresa Tockstein (hereinafter, “Tock-stein”) on Tockstein’s claim for punitive damages in a conversion action. Bud’s Place claims the trial court erred in failing to grant the motion because Tockstein failed to make a submissible case for punitive damages.
We have reviewed the briefs of the parties, the legal file, and the transcript. We find Tockstein made a submissible case of clear and convincing evidence to warrant a punitive damage award in their conversion case. See Hatch v. V.P. Fair Foundation, Inc., 990 S.W.2d 126, 135 (Mo.App. E.D.1999) and Rodriguez v. Suzuki Motor Corp., 936 S.W.2d 104, 110 (Mo. banc 1996).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).